UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-4197


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

ROHIT JAWA,

                       Defendant - Appellant.



                             No. 16-4459


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

ROHIT JAWA,

                       Defendant - Appellant.




Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony John Trenga,
District Judge. (1:15-cr-00239-AJT-1)


Submitted:    December 30, 2016            Decided:   January 10, 2017


Before GREGORY, Chief Judge, and MOTZ and DIAZ, Circuit Judges.
Affirmed and remanded by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Frances H. Pratt,
Kevin R. Brehm, Assistant Federal Public Defenders, Alexandria,
Virginia, for Appellant. Dana J. Boente, United States Attorney,
Whitney Dougherty Russell, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Rohit Jawa pled guilty to one count of aggravated identity

theft    and     eight    counts       of   wire     fraud.        The       district      court

sentenced Jawa to 48 months’ imprisonment and entered a general

order of forfeiture.             Jawa now appeals, challenging the district

court’s decision to sustain the Government’s objection to an

additional one-level reduction for acceptance of responsibility

under U.S. Sentencing Guidelines Manual § 3E1.1(b) (2015), and

the district court’s finding on the amount of forfeiture.                                    We

affirm, but remand for correction of the forfeiture order.

      Jawa first argues that the district court plainly erred by

allowing    the        Government      to   untimely          object    to    an    additional

one-level reduction for acceptance of responsibility that was

contained in the presentence report (PSR).                         He also asserts that

the district court plainly erred when it neglected to compel the

Government       to     file     a    motion      for    the     reduction         under    USSG

§ 3E1.1(b).            Because       Jawa   did    not    object       at    the    sentencing

hearing to the untimeliness of the Government’s objection or the

district        court’s    purported         error       in    denying       an     additional

one-level reduction under § 3E1.1(b), we review these issues for

plain error.           To establish plain error, Jawa must demonstrate

that (1) the district court committed an error; (2) the error

was     plain     or    obvious,        “rather      than      subject       to    reasonable

dispute”; (3) the error affected his substantial rights; and

                                               3
(4) the error “seriously affect[s] the fairness, integrity or

public reputation of judicial proceedings.”                               Puckett v. United

States,     556 U.S. 129,       135       (2009)      (citation           and    internal

quotation marks omitted).

       Beginning with the timeliness of the Government’s objection

to the third level reduction under § 3E1.1(b), it is unclear

that the Government’s objection was untimely.                                 Rule 32(f), Fed.

R. Crim. P., requires objections to the PSR to be made, in

writing, within 14 days of receiving the PSR.                                  The Government

verbally objected at the sentencing hearing, which occurred 10

days after it received the final PSR.

       Nevertheless, assuming that the Government failed to comply

with    Fed.     R.     Crim.     P.     32(f),         the    district        court      had   the

authority      to     consider       a      “new       objection”        at    the       sentencing

hearing    for      good     cause       under     Fed.       R.   Crim.      P.    32(i)(1)(D).

Given     Jawa’s        failure        to      question        the       propriety         of   the

Government's objection at the sentencing hearing, “the district

court’s decision to hear the [G]overnment’s objection may be

treated as an implicit finding of the existence of good cause.”

United States v. Aidoo, 670 F.3d 600, 611-12 (4th Cir. 2012).

Furthermore, the district court had an independent obligation to

determine      whether        Jawa       was     entitled          to    an     acceptance       of

responsibility reduction, United States v. White, 875 F.2d 427,

431     (4th     Cir.      1989),        and       therefore,           any    fault       in   the

                                                   4
Government’s       objection      is   not    a    sufficient      reason    for     us    to

grant Jawa relief, see Aidoo, 670 F.3d at 612 (declining to

exercise     discretion      to     correct       any     plain    error    related       to

objection     to    PSR    because       district        court    had    obligation        to

independently determine issue at sentencing).

      Turning to the merits of Jawa’s claim under § 3E1.1(b), the

reduction    should       only    be   granted      by    the    district    court    upon

motion of the government, and the government “retains discretion

to determine whether the defendant’s assistance has relieved it

of preparing for trial” because “the Government is in the best

position” to do so.          United States v. Divens, 650 F.3d 343, 345,

346   (4th   Cir.    2011)       (emphasis        and     internal      quotation    marks

omitted).     However, a district court may compel the government

to file such a motion if it is withheld on improper grounds,

meaning some reason other than the fact that the defendant’s

failure to timely accept responsibility for his offense required

the government to prepare for trial.                    Id. at 350.

      Here the district court committed no plain error by not

compelling the Government to file a § 3E1.1(b) motion.                                    The

Government     asserted          below     that      Jawa       denied     knowing        the

identities     of    certain       victims        after    his    arrest,    failed        to

completely identify the accounts or victims that he defrauded,

and generally declined to provide assistance to the Government.

The   Government      also       insists     on    appeal       that    Jawa’s   lack      of

                                             5
assistance caused it to expend significant resources to prepare

for trial during the five months between Jawa’s arrest and his

guilty     plea.     Nothing     in   the   record      clearly       contradicts    the

Government’s assertion.           Therefore, even if we were to assume

error, any such error is not correctable on plain error review.

     Next, Jawa contends that the district court plainly erred

in arriving at the forfeiture amount.                   On appeal, the Government

concedes error and agrees that we should remand for correction

of the forfeiture order to reflect a total amount of $145,866.25

subject to forfeiture.           Because the parties agree that remand is

appropriate on this issue, and our independent review of the

record confirms that remand is proper, we remand for correction

of   the     forfeiture      order     to       reflect    a      total     amount    of

$145,866.25.

     Accordingly, we affirm the district court’s judgment, but

remand for correction of the forfeiture order consistent with

this opinion.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before     this    court   and   argument       would    not    aid   the   decisional

process.



                                                               AFFIRMED AND REMANDED




                                            6